Exhibit 10.2


Adamas Pharmaceuticals, Inc.
Amended and Restated Executive Severance Plan
1.Purpose and Eligibility. This Amended and Restated Executive Severance Plan
(the “Plan”) is intended to provide severance benefits to employees of Adamas
Pharmaceuticals, Inc. (the “Company”) who hold the title of Vice President or
above (each, a “Participant”). The Plan is effective as of March 30, 2017. The
Plan amends and restates in its entirety the Executive Severance Plan of the
Company.
2.Eligibility for Benefits.
(a)General Rules. Subject to the requirements set forth in the plan, the Company
will grant severance benefits under the Plan to Participants.
(1)For purposes of the Plan, a Participant is a Regular Employee of the Company
who holds a position at the level of Vice President or above on the date of
termination of his or her employment.
(2)In order to be eligible to receive any benefits under the Plan, a Participant
must remain on the job and satisfactorily provide services to the Company until
the date of his or her Qualifying Termination or CIC Termination, as applicable,
as scheduled by the Company (which date need not be the same for each
Participant).
(3)In order to be eligible to receive any benefits under the Plan, a Participant
must sign and not revoke a release of claims agreement (the “Release”), in the
form provided by the Company.
(b)Exceptions to Benefit Entitlement. An employee, including an employee who
otherwise is a Participant, will not receive benefits under the Plan (or will
receive reduced benefits under the Plan) in any of the following circumstances,
as determined by the Company in its sole discretion:
(1)The employee has executed an individually negotiated employment or separation
contract or agreement with the Company relating to severance benefits that is in
effect on his or her termination date, in which case such employee’s severance
benefit, if any, will be governed by the terms of such individually negotiated
employment or separation contract or agreement.
(2)The Company terminates the employee’s employment for Cause.
(3)The employee voluntarily terminates employment with the Company other than
for Good Reason in connection with a CIC Termination. Voluntary terminations
include, but are not limited to, resignation, retirement or failure to return
from a leave of absence on the scheduled date.
(4)The employee’s employment is terminated as a result of his or her death or
disability.
(5)The employee is offered an identical or substantially equivalent or
comparable position with the Company or an affiliate of the Company. For
purposes of the foregoing, a “substantially equivalent or comparable position”
is one that offers the employee substantially the same level of responsibility
and compensation.


1

--------------------------------------------------------------------------------



(6)The employee is rehired by the Company or an affiliate of the Company prior
to the date benefits under the Plan are scheduled to commence.
(7)The employee has not signed the Company’s standard form of confidential
information and inventions assignment agreement (“Proprietary Agreement”)
covering the employee’s period of employment with the Company (and with any
predecessor) and/or does not confirm in writing that he or she is and will
remain subject to the terms of that agreement.
3.Severance Benefits not in Connection with a Change in Control. In the event of
a Qualifying Termination that is not a CIC Termination, a Participant will be
eligible for severance benefits consisting of (a) a cash severance payment, and
(b) continuation of health benefits for certain periods, as follows:
(a)Cash Severance: The cash severance payment shall be calculated as a multiple
of the Participant’s monthly base salary as in effect immediately before
termination of employment, and shall be paid in the form of salary continuation
on the Company’s regular payroll dates.
(1)For a Tier I Participant and a Tier II Participant, the multiple shall be 12;
and
(2)For a Tier III Participant, the multiple shall be 9.
(b)Health Benefits: The health benefits shall consist of the payment or
reimbursement of premiums for continued medical coverage (“COBRA”) for a
Participant and his or her eligible dependents for the period during which
salary continuation payments are provided in subsection (a) above, or until the
Participant and his or her dependents are eligible for other employer-provided
medical coverage, if earlier (such applicable period is referred to herein as
the “COBRA Payment Period”). The amount of payment or reimbursement shall equal
the amount, if any, by which such premiums exceed the amount payable by active
employees in the same plan. The Participant must timely enroll for COBRA
coverage and must otherwise remain eligible for such coverage under the medical
plan(s) then-offered by the Company. Notwithstanding the foregoing, if at any
time the Company determines, in its sole discretion, that the payment or
reimbursement of the COBRA premiums would result in a violation of the
nondiscrimination rules of Section 105(h)(2) of the Code or any statute or
regulation of similar effect (including, without limitation, the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of reimbursing the Participant for
the COBRA premiums, the Company will instead pay the Participant, on the first
day of each month of the remainder of the COBRA Payment Period, a fully taxable
cash payment equal to the COBRA premiums for that month, subject to applicable
tax withholdings and deductions. If the Participant becomes eligible for
coverage under another employer’s group health plan or otherwise ceases to be
eligible for COBRA during the COBRA Payment Period, the Participant must
immediately notify the Company of such event, and all payments and obligations
under this paragraph will cease.
4.Severance Benefits in Connection with a Change in Control. In the event of a
CIC Termination, a Participant will be eligible for severance benefits
consisting of (a) a cash severance payment, (b) a pro-rata annual bonus payment,
(c) continuation of health benefits for certain periods; (d) full acceleration
of all equity awards outstanding at the time of the Change in Control, and (e)
extension of the time period to exercise vested stock options following
termination, as follows:
(a)Cash Severance: The cash severance payment, payable in the form of a lump
sum, shall be calculated as a multiple of the sum of (i) the Participant’s
annual base salary as in effect immediately before termination of employment
plus (ii) the Participant’s annual target bonus.


2

--------------------------------------------------------------------------------



(1)For a Tier I Participant, the multiple shall be 1.5; and
(2)For a Tier II Participant and a Tier III Participant, the multiple shall be
1.
(b)Pro-Rata Annual Bonus: The pro-rata annual bonus payment, payable in the form
of a lump sum payment, shall be calculated as a pro-rata portion of the current
fiscal year annual (short-term) bonus based on the number of full months worked
in the fiscal year in which the CIC Termination occurs through the date of the
CIC Termination, and assuming performance at target for all metrics.
(c)Health Benefits: Health benefits shall consist of the payment or
reimbursement of premiums for COBRA coverage for a Participant and his or her
eligible dependents for a period of 18 months in the case of the Tier I
Participant, and 12 months for Tier II and Tier III Participants, or such
earlier time as the Participant is eligible for other employer-provided medical
coverage (such applicable period is referred to herein as the “CIC COBRA Payment
Period”). The amount of payment or reimbursement shall equal the amount, if any,
by which such premiums exceed the amount payable by active employees in the same
plan. The Participant must timely enroll for such COBRA coverage and otherwise
remain eligible under the medical plan(s) then-offered by the Company.
Notwithstanding the foregoing, if at any time the Company determines, in its
sole discretion, that the payment or reimbursement of the COBRA premiums would
result in a violation of the nondiscrimination rules of Section 105(h)(2) of the
Code or any statute or regulation of similar effect (including, without
limitation, the 2010 Patient Protection and Affordable Care Act, as amended by
the 2010 Health Care and Education Reconciliation Act), then in lieu of
reimbursing the Participant for the COBRA premiums, the Company will instead pay
the Participant, on the first day of each month of the remainder of the CIC
COBRA Payment Period, a fully taxable cash payment equal to the COBRA premiums
for that month, subject to applicable tax withholdings and deductions. If the
Participant becomes eligible for coverage under another employer’s group health
plan or otherwise ceases to be eligible for COBRA during the CIC COBRA Payment
Period, the Participant must immediately notify the Company of such event, and
all payments and obligations under this paragraph will cease.
(d)Equity Award Acceleration. All time-based equity awards outstanding at the
time of a Change in Control of the Company (to the extent such awards are
outstanding, assumed, substituted or otherwise continued in connection with a
Change in Control, each an “Assumed Award”) shall receive full acceleration on
vesting and full release of any restrictions. All performance-based equity
awards that are Assumed Awards shall also be fully vested, with performance
metrics determined assuming the higher of actual or target-level achievement on
all performance metrics.
(e)Extension of Option Exercise Period. Each Assumed Award that is a stock
option will remain exercisable by a Participant until the earlier of (i) one (1)
year after the Participant’s CIC Termination date; and (ii) the expiration date
of the stock option as stated in the applicable stock option agreement. If an
Assumed Award is an incentive stock option (as defined in Section 422 of the
Code) with an exercise price below the fair market value of a share of the
Company’s Common Stock as of the date a Participant signs his or her
Participation Notice, such incentive stock option will automatically convert to
a nonstatutory stock option for tax purposes as of the date of such
Participation Notice.
5.Certain Reductions. Any payments under the Plan shall be reduced by any
severance benefit payable to the Participant under any other Company plan,
program or agreement or that are provided during a period following written
notice of a plant closing or mass layoff, pay and benefits in lieu of such
notice, or other similar benefits payable to the Participant by the Company or
an affiliate that become payable in connection with the Participant’s
termination of employment pursuant to (i) any


3

--------------------------------------------------------------------------------



applicable legal requirement, including, without limitation, the Worker
Adjustment and Retraining Notification Act or any other similar state law, or
(ii) any Company policy or practice providing for the Participant to remain on
the payroll for a limited period of time after being given notice of the
termination of the Participant’s employment, and the Plan Administrator shall so
construe and implement the terms of the Plan.
6.Reemployment. In the event of a Participant’s reemployment by the Company or
any other affiliate of the Company during the period of time in respect of which
severance benefits pursuant to the Plan have been paid, the Company, in its sole
and absolute discretion, may require such Participant to repay to the Company
all or a portion of such severance benefits as a condition of reemployment.
7.Release Required; Form and Time of Payment. The Release required under Section
2(a)(3) of the Plan must be signed by the Participant, returned to the Company
and become effective no later than 60 days after the date of the Participant’s
termination of employment (the “Release Deadline”). No severance or other
benefits will be paid or provided until the Release becomes effective and
non-revocable (the “Release Effective Date”). In the case of salary continuation
payments to be made pursuant to Section 3(a) and COBRA premium payments to be
made pursuant to Sections 3(b) and 4(c), all payments that otherwise would have
been made prior to the Release Effective Date shall be made in the next
administratively practicable payroll period following the Release Effective
Date. In the case of the lump sum cash payments to be made pursuant to Sections
4(a) and 4(b), such lump sum payments shall be paid in the next available
payroll cycle, but in no event later than 20 days after the Release Effective
Date.
All payments under the Plan shall be subject to, and made net of, applicable
deductions and withholdings.
All payments are subject to the Participant’s continuing compliance with the
Proprietary Agreement (as reflected in the Release), and to the Company’s
policies on recoupment, as in effect from time to time.
8.Compliance with Section 409A. Any amounts payable solely on account of an
involuntary separation from service within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”) shall be, to the
maximum extent possible, excludible from the requirements of Section 409A,
either as involuntary separation pay or as short-term deferral amounts. To the
extent not so exempt, the Plan (and any definitions in the Plan) will be
construed in a manner that complies with Section 409A, and incorporates by
reference all required definitions and payment terms. For purposes of Section
409A, each payment of compensation under the Plan shall be treated as a separate
payment of compensation.
Any reimbursements or in-kind benefits provided under the Plan shall be made or
provided in accordance with the requirements of Section 409A, including, where
applicable, the requirement that (a) any reimbursement is for expenses incurred
during the period of time specified in the agreement, (b) the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other calendar year, (c) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred, and (d) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.
A termination of employment shall not be deemed to occur for purposes of the
Plan providing for the payment of any amounts or benefits that are considered
“deferred compensation” under Section 409A upon or following a termination of
employment, unless such termination is also a “separation from


4

--------------------------------------------------------------------------------



service” within the meaning of Section 409A and the payment thereof prior to a
“separation from service” would violate Section 409A. For purposes of any such
provision of the Plan relating to any such payments or benefits, references to a
“termination,” “termination of employment” or like terms shall mean ‘separation
from service” within the meaning of Section 409A. If payment of any amount of
nonqualified deferred compensation is triggered by a separation from service
that occurs while the Participant is a “specified employee” (as such terms are
defined in Section 409A), and if such amount is scheduled to be paid within six
months after such separation from service, the amount shall accrue without
interest and shall be paid the first business day after the end of such
six-month period, or, if earlier, within 15 days after the appointment of the
personal representative or executor of the Participant’s estate following the
Participant’s death.
If the Release Deadline would begin in one calendar year and expire in the
following calendar year, then any payments contingent on such Release shall be
made in such following calendar year (regardless of the year of execution of
such Release) if payment in such following calendar year is required in order to
comply with Section 409A.
Notwithstanding the foregoing, the Company does not make any guarantees or other
assurances of any kind with respect to the tax consequences or treatment of any
amounts paid or payable to a Participant under the Plan.
9.Best After-Tax Provision. Except as otherwise expressly provided in an
agreement between a Participant and the Company, if any payment or benefit a
Participant would receive in connection with a Change in Control from the
Company or otherwise (a “Payment”) would (i) constitute a “parachute payment”
within the meaning of Section 280G of the Code, and (ii) but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Payment will be equal to the Reduced Amount. The “Reduced
Amount” will be either (A) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax, or (B) the largest
portion, up to and including the total, of the Payment, whichever amount ((A) or
(B)), after taking into account all applicable federal, state, provincial,
foreign, and local employment taxes, income taxes, and the Excise Tax (all
computed at the highest applicable marginal rate), results in the Participant’s
receipt, on an after-tax basis, of the greatest economic benefit notwithstanding
that all or some portion of the Payment may be subject to the Excise Tax. If a
reduction in payments or benefits constituting “parachute payments” is necessary
so that the Payment equals the Reduced Amount, reductions in the payments and/or
benefits will occur in the following order: (i) cash payments that are treated
in full as a parachute payment under Treasury Regulation Section 1.280G-1, Q&A
24; (ii) equity-based payments and acceleration that are treated in full as a
parachute payment; (iii) cash payments that are treated in part as a parachute
payment; (iv) equity-based payments and acceleration that are treated in part as
a parachute payment; and (v) other non-cash forms of benefits. Within any such
category of payments and benefits (that is, clause (i), (ii), (iii), (iv) or
(v)), a reduction shall occur first with respect to amounts that are not
“deferred compensation” within the meaning of Section 409A of the Code and then
with respect to amounts that are “deferred compensation.” The professional firm
engaged by the Company for general tax purposes as of the day prior to the
effective date of the Change in Control shall make all determinations required
to be made under this Section 9. If the professional firm so engaged by the
Company is serving as an accountant or auditor for the individual, entity or
group effecting the Change in Control, the Company shall appoint a nationally
recognized independent registered public accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such professional firm required to be made
hereunder. Any good faith determinations of the professional firm made hereunder
shall be final, binding and conclusive upon the Company and the Participant.


5

--------------------------------------------------------------------------------



10.Effect on Other Benefits/At-Will Status. Payments under the Plan shall not be
considered compensation for purposes of any other compensation or benefit plan,
program, or agreement of the Company or its affiliates. All other compensation
and benefit plans and programs shall be governed by the applicable Company plan
or agreement. The Plan does not create an employment relationship for any fixed
term. The Plan shall not be deemed (i) to give any Participant or other person
any right to be retained in the employ of the Company or (ii) to interfere with
the right of the Company to discharge any employee or other person at any time,
with or without cause, which right is hereby reserved.
11.Definitions. For purposes of the Plan, the following terms have the following
meanings:
(a)Board. The Board of Directors of the Company.
(b)Cause. A Participant’s (i) commission of any felony or any crime involving
fraud, dishonesty or moral turpitude under the laws of the United States or any
state thereof; (ii) attempted commission of, or participation in, a fraud or act
of dishonesty against the Company; (iii)  intentional, material violation of any
contract or agreement between the Participant and the Company or of any
statutory duty owed to the Company; (iv)  unauthorized use or disclosure of the
Company’s confidential information or trade secrets; (v)  an act by the
Participant which constitutes gross negligence, willful misconduct or
insubordination in the course of employment; or (vi) the continued failure of
the Participant to perform the essential duties and responsibilities of his or
her position, after having received notice of the deficiencies and having had 30
days to cure such defects in performance. The determination that a termination
of the employment of a Participant is either for Cause or without Cause will be
made by the Company, in its sole discretion.
(c)CIC or Change in Control. A Change in Control of the Company shall have the
same meaning for purposes of the Plan as defined in the Company’s 2014 Equity
Incentive Plan, provided that such transaction also qualifies as a “change in
ownership of a corporation” or a “change in ownership of a substantial portion
of a corporation’s assets” as provided in Treasury Regulation Sections
1.409A-3(i)(5)(v) and (vii).
(d)CIC Termination. The voluntary termination by a Participant for Good Reason
or the involuntary termination of a Participant other than for Cause, or by
reason of death or disability, that occurs in connection with or within 12
months after a Change in Control of the Company.
(e)Good Reason. The occurrence of one of the following events without a
Participant’s consent: (i) a decrease in a Participant’s base salary or target
bonus by more than 10%, (ii) a material decrease in a Participant’s duties or
responsibilities (but excluding a change in title or reporting relationship),
(iii) a relocation of the Participant’s primary work location by more than 50
miles, or (iv) the Company’s failure to obtain an agreement from a successor to
continue the Plan or to substitute for it a plan or other compensation
arrangement that provides equivalent or greater benefits; provided, however,
that to resign for Good Reason, a Participant must (1) provide written notice to
the Company’s General Counsel within 30 days after the first occurrence of the
event giving rise to Good Reason setting forth the basis for his or her
resignation for Good Reason, (2) allow the Company at least 30 days from receipt
of such written notice to cure such event, and (3) if such event is not
reasonably cured within such period, the Participant’s resignation from all
positions he or she then holds with the Company is effective not later than 30
days after the expiration of the cure period.
(f)Qualifying Termination. The involuntary termination of a Participant, other
than for Cause or by reason of death or disability.


6

--------------------------------------------------------------------------------



(g)Regular Employee. An employee who is hired to work for the Company for an
unspecified period of time. An employee is a Regular Employee only if the
employee received and accepted a written offer of employment directly from the
Company that expressly offered Regular Employee status.
(h)Representative. One or more members of the Board or persons designated by the
Board prior to or in connection with a Change in Control, provided no such
persons may be Participants.
(i)Tier I Participant. A Participant who is the Chief Executive Officer at the
time of a Qualifying Termination or a CIC Termination, as applicable.
(j)Tier II Participant. A Participant who is the Chief Financial Officer, Chief
Business Officer, General Counsel, Chief Medical Officer, Chief Operating
Officer, or any other officer so designated by the Compensation Committee of the
Board at the time of a Qualifying Termination or a CIC Termination, as
applicable.
(k)Tier III Participant. A Participant who is a Vice President or Senior Vice
President and who is not a Tier I Participant or a Tier II Participant at the
time of a Qualifying Termination or a CIC Termination, as applicable.
12.Right to Interpret and Administer Plan; Amendment and Termination.
(a)Interpretation and Administration. The Plan Administrator is the Company. As
Plan Administrator, the Company is the named fiduciary charged with the
responsibility for administering the Plan. The Plan Administrator shall have the
exclusive discretion and authority to establish rules, forms, and procedures for
the administration of the Plan and to construe and interpret the Plan and to
decide any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and amount of
benefits paid under the Plan The Plan Administrator may delegate any or all of
its administrative duties to an officer of the Company and any such delegation
will convey with it the full discretionary authority of the Plan Administrator
to carry out the delegated duties. The Company or the Plan Administrator will
indemnify and hold harmless any person to whom it delegated its
responsibilities; provided, however, such person does not act with gross
negligence or willful misconduct. The rules, interpretations, computations and
other actions of the Plan Administrator or its delegate will be binding and
conclusive on all persons. Any references in the Plan to the “Plan
Administrator” with respect to periods following the closing of a Change in
Control shall mean the Representative.
(b)Amendment and Termination. The Plan Administrator reserves the right to amend
or terminate the Plan at any time in its discretion; provided, however, that any
amendment or termination of the Plan that would adversely affect a particular
employee will not be effective as to such employee without his or her written
consent if such amendment or termination is to occur upon or at any time
following the occurrence of a Qualifying Termination or a CIC Termination, as
applicable. In addition, the Plan will automatically terminate following the
satisfaction of all of the Company’s obligations under the Plan.
13.Other Important Information.
(a)Source of Benefits. The Plan is unfunded, and all severance benefits will be
paid from the general assets of the Company or its successor. No contributions
are required under the Plan.


7

--------------------------------------------------------------------------------



(b)Prior Plans Superseded. The Plan supersedes any and all prior separation,
change in control, severance and salary continuation arrangements, programs
and/or similar plans that may previously have been offered or provided by the
Company (and its predecessors-in-interest) to Participants.
(c)Indemnification. The Company agrees to indemnify its officers and employees
and the members of the Board from all liabilities from their acts or omissions
in connection with the administration, amendment or termination of the Plan, to
the maximum extent permitted by applicable law.
(d)Severability. If any provision of the Plan is held invalid or unenforceable,
its invalidity or unenforceability will not affect any other provision of the
Plan, and the Plan will be construed and enforced as if such provision had not
been included.
(e)Headings. Headings in the Plan document are for purposes of reference only
and will not limit or otherwise affect the meaning hereof
14.Legal Construction.
The Plan is intended to be governed by and shall be construed in accordance with
the Employee Retirement Income Security Act of 1974 (“ERISA”) and, to the extent
not preempted by ERISA, the laws of the State of California.
15.Claims, Inquiries and Appeals.
(a)Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
his or her authorized representative). The Plan Administrator is:
Attn: General Counsel
Re: Severance Plan Claim
Adamas Pharmaceuticals, Inc.
1900 Powell Street, Suite 750
Emeryville, CA 94608
(b)Denial of Claims. In the event that any application for benefits is denied in
whole or in part, the Plan Administrator must provide the applicant with written
or electronic notice of the denial of the application, and of the applicant’s
right to review the denial. Any electronic notice will comply with the
regulations of the U.S. Department of Labor. The notice of denial will be set
forth in a manner designed to be understood by the applicant and will include
the following:
(1)the specific reason or reasons for the denial;
(2)references to the specific Plan provisions upon which the denial is based;
(3)a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and


8

--------------------------------------------------------------------------------



(4)an explanation of the Plan’s review procedures and the time limits applicable
to such procedures, including a statement of the applicant’s right to bring a
civil action under Section 502(a) of ERISA following a denial on review of the
claim, as described in Section 15(d) below.
This notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application. If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.
This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.
(c)Request for a Review. Any person (or that person’s authorized representative)
for whom an application for benefits is denied, in whole or in part, may appeal
the denial by submitting a request for a review to the Plan Administrator within
sixty (60) days after the application is denied. A request for a review shall be
in writing and shall be addressed to:
Attn: General Counsel
Re: Severance Plan Appeal
Adamas Pharmaceuticals, Inc.
1900 Powell Street, Suite 750
Emeryville, CA 94608
A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim. The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim. The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.
(d)Decision on Review. The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period. This notice of extension will describe
the special circumstances necessitating the additional time and the date by
which the Plan Administrator is to render its decision on the review. The Plan
Administrator will give prompt, written or electronic notice of its decision to
the applicant. Any electronic notice will comply with the regulations of the
U.S. Department of Labor. In the event that the Plan Administrator confirms the
denial of the application for benefits in whole or in part, the notice will set
forth, in a manner calculated to be understood by the applicant, the following:
(1)the specific reason or reasons for the denial;
(2)references to the specific Plan provisions upon which the denial is based;


9

--------------------------------------------------------------------------------



(3)a statement that the applicant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant to his or her claim; and
(4)a statement of the applicant’s right to bring a civil action under Section
502(a) of ERISA.
(e)Rules and Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.
(f)Exhaustion of Remedies. No legal action for benefits under the Plan may be
brought until the applicant (i) has submitted a written application for benefits
in accordance with the procedures described by Section 15(a) above, (ii) has
been notified by the Plan Administrator that the application is denied,
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 15(c) above, and (iv) has been
notified that the Plan Administrator has denied the appeal. Notwithstanding the
foregoing, if the Plan Administrator does not respond to an Participant’s claim
or appeal within the relevant time limits specified in this Section 15, the
Participant may bring legal action for benefits under the Plan pursuant to
Section 502(a) of ERISA.




10

--------------------------------------------------------------------------------




ADDITIONAL PLAN INFORMATION
Name of Plan:
Adamas Pharmaceuticals, Inc. Amended and Restated Severance Plan
Employer Sponsoring Plan:
Adamas Pharmaceuticals, Inc.
1900 Powell Street, Suite 750
Emeryville, CA 94608
Employer Identification Number:
42-1560076
Plan Number:
543
Plan Year:
Calendar Year
Plan Administrator:
Adamas Pharmaceuticals, Inc.
c/o General Counsel
1900 Powell Street, Suite 750
Emeryville, CA 94608
Telephone No. (510) 450-3500
Agent for Service of Legal Process:
Plan Administrator, at the above address
Type of Plan:
Employee Welfare Benefit Plan providing for severance benefits
Plan Costs:
The cost of the Plan is paid by Adamas Pharmaceuticals, Inc.
Type of Administration:
Self-administered by the Plan Administrator





11